Title: 12th.
From: Adams, John Quincy
To: 


       In the diverse amusements of reading, of shooting birds, and playing upon our flutes we past the present day. The weather is and has for a fortnight past been such that fatiguing occupations cannot be attended to: I read very little; and that of a light kind which does not greatly engage the mind; and as for writing, I have so much abandoned it that I have not written three pages since I left Newbury-Port. My brothers are much in the same way.
      